DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-9, 13-15, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2011/0285818 to Park et al. (hereinafter Park) in view of US Pub. 2016/0366069 to Ishihara et al. (hereinafter Ishihara).


In regard amended claim 1, Park teaches or discloses a service data transmission method, comprising:
determining, by a terminal device, characteristic information of video service data (see Figs. 2, 3 and 5,  paragraph [0064], determining display characteristic information for media reproduction by a sink device);
sending, by the terminal device, the characteristic information to a network device (see Figs. 2, 3 and 5, paragraphs [0064], [0065], [0125], and [0202], transmitting the display characteristic information to a source device through a display interface from the sink device);
a sink device transmit and receive media data through a display interface), 
wherein the characteristic information (see paragraphs [0064] and [0130], display characteristic information) and the data volume are used by the network device to determine scheduling information for transmitting the video service data (see paragraphs [0198], and [0305], the video display capability of the sink device 520 is a characteristic of functions of hardware and software and may include, for example, a resolution, a display size, a pixel interval size, a frame rate, a scanning scheme), and 
wherein the network device transmits the video service data to the terminal device based on the scheduling information (see Fig. 5, paragraphs [0012], [0066], [0244], and [0265], a source device for transmitting the multimedia service. In order for the source device to transmit a multimedia service to the sink device, the source device transmits, to the sink device, media data of media provided in the multimedia service).
Park may not explicitly teach or disclose a data volume and determine the scheduling information.
However, Ishihara teaches or discloses the data volume and determine the scheduling information (see paragraphs [0110], [0234], [0240], [0241], and [0304], when all sets of transmission information are received (at step S212), the determiner 106 schedules the transmission of the transmission information to the server 300 (step S213). Herein, the scheduling can be performed according to any arbitrary method. For example, the transmission timings can be determined by referring to the priorities or to the transmission completion timings notified during the preliminary setup communication. The determiner 106 calculates the communicable data volume from the calculated communication time (Step S1604). Subsequently, the determiner 106 compares the data volume of the transmission information to be sent and the communicable data volume that is calculated (Step S1605). The determiner 106 determines whether or not the data volume of transmission information to be sent (i.e., the requested data volume) is greater than the communicable data volume (Step S1606).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify source and sink devices for transmitting and receiving a multimedia service of Park by including the data volume and determine the scheduling suggested by Ishihara. This modification would provide to perform communications among the devices in a more stable manner read on paragraph [0054]. 

In regard amended claim 2, Park teaches or discloses the method according to claim 1, wherein the characteristic information comprises at least one of cache capability information, data frame transmission interval information, video service data request period information, or mobility information (see paragraphs [0247], [0250], [0255], [0258], and [0260]).

In regard amended claim 4, Park teaches or discloses the method according to claim 1, wherein the sending the data volume to the network device comprises at least one of:
sending, by the terminal device, the data volume of the video service data when a data volume in a cache changes (see paragraph [0173], the media data determiner 430 may transmit uncompressed 3D video data having changed depths or changed depth information to the sink device 300); or


In regard amended claim 7, Park teaches or discloses a network device for service data transmission (see Figs. 1 and 5), comprising:
a receiver, the receiver configured to (see paragraphs [0021], and [0068], the source device including: a display characteristic data receiver);
receive characteristic information of service data from a terminal device (see Fig. 1 and 5, paragraph [0021], receiving display characteristic data of a data structure recognizable by the source device from a sink device for receiving a multimedia service transmitted from the source device through the display interface); and 
receive a data volume of the service data from the terminal device (see Fig. 1 and 5, paragraph [0066], a source device and a sink device transmit and receive media data 
through a display interface);
at least one processor (see paragraph [0022], a computation processor), the at least one processor configured to determine, based on the characteristic information and the data volume, scheduling information for transmitting the service data; and  
a transmitter, the transmitter configured to transmit the service data to the terminal device (see paragraphs [0018], [0066], and [0073], the source device to transmit a multimedia service to the sink device, the source device transmits, to the sink device, media data of media provided in the multimedia service) based on the scheduling information.
Park may not explicitly teach or disclose determine scheduling information for transmitting the service data. 
the determiner 106 performs scheduling to determine the transmission timing of the transmission information (Step S206)).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify source and sink devices for transmitting and receiving a multimedia service of Park by including determine scheduling information for transmitting the service data suggested by Ishihara. This modification would provide to perform communications among the devices in a more stable manner read on paragraph [0054]. 

In regard claim 8, Park teaches or discloses the network device according to claim 7, wherein the service data is video service data, and wherein the characteristic information comprises at least one of cache capability information, data frame transmission interval information, service data request period information, or mobility information (see paragraphs [0247], [0250], [0255], [0258], and [0260]).

In regard claim 9, Park teaches or discloses the network device according to claim 7, wherein the receiver is configured to receive the characteristic information from the terminal device (see paragraphs [0156], [0157], and [0188], the source device 400 for receiving display characteristic data through a display interface includes a display characteristic data receiver 410, a display characteristic information extractor 420, and a media data determiner 430). 

In regard claim 13, Park teaches or discloses the network device according to claim 7, wherein the receiver is configured to at least one of:
the media data determiner 430 may determine at least one of a display size and a pixel interval size of the sink device 300 based on the 3D video depth adjustment information. The media data determiner 430 may adjust depths of left-view video and right-view video of 3D video based on at least one of the display size and the pixel interval size of the sink device 300); or
receive the data volume that is of the service data from the terminal device when a scheduling grant value in previous scheduling information is less than a data volume in a cache.

In regard amended claim 14, Park teaches or discloses a terminal device for service data transmission (see Figs. 2, 3, and 5, paragraph [0126], the sink device 300 for transmitting display characteristic data), comprising:
at least one of processor, the at least one of processor configured to determine characteristic information of video service data (see Figs. 2, 3 and 5,  paragraphs [0064], [0130], [0132], [0142], [0151], and [0151], determining display characteristic information for media reproduction by a sink device. The display characteristic information determiner 310 determines display characteristic information of the sink device 300. The display characteristic information determiner 310 may determine that the 3D video depth adjustment information);
a transmitter, the transmitter configured to send the characteristic information (see Figs. 2, 3 and 5, paragraphs [0064], [0065], [0125], and [0202], transmitting the display characteristic information to a source device through a display interface from the sink device) and a data volume of the video service data to a network device (see Figs. 2-3 and 5, paragraph [0066], a sink device transmit and receive media data through a display interface), for video service data (see paragraphs [0198], and [0305], the video display capability of the sink device 520 is a characteristic of functions of hardware and software and may include, for example, a resolution, a display size, a pixel interval size, a frame rate, a scanning scheme), and transmitting the video service data to the terminal device based on the scheduling information (see Fig. 5, paragraphs [0012], [0066], [0244], and [0265], a source device for transmitting the multimedia service. In order for the source device to transmit a multimedia service to the sink device, the source device transmits, to the sink device, media data of media provided in the multimedia service).
Park may not explicitly teach or disclose a data volume and the scheduling information.
However, Ishihara teaches or discloses the data volume and the scheduling information (see paragraphs [0110], [0234], [0240], [0241], and [0304], when all sets of transmission information are received (at step S212), the determiner 106 schedules the transmission of the transmission information to the server 300 (step S213).  Herein, the scheduling can be performed according to any arbitrary method. For example, the transmission timings can be determined by referring to the priorities or to the transmission completion timings notified during the preliminary setup communication. The determiner 106 calculates the communicable data volume from the calculated communication time (Step S1604). Subsequently, the determiner 106 compares the data volume of the transmission information to be sent and the communicable data volume that is calculated (Step S1605). The determiner 106 determines whether or not the data volume of transmission information to be sent (i.e., the requested data volume) is greater than the communicable data volume (Step S1606).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify source and sink devices for transmitting and receiving a multimedia service of  information suggested by Ishihara. This modification would provide to perform communications among the devices in a more stable manner read on paragraph [0054].

In regard amended claim 15, Park teaches or discloses the terminal device according to claim 14, and wherein the characteristic information comprises at least one of cache capability information, data frame transmission interval information, video service data request period information, or mobility information (see paragraphs [0247], [0250], [0255], [0258], and [0260]).

In regard amended claim 17, Park teaches or discloses the terminal device according to claim 14, wherein the transmitter is configured to at least one of:
send the data volume of the video service data when a data volume in a cache changes (see paragraph [0173], the media data determiner 430 may transmit uncompressed 3D video data having changed depths or changed depth information to the sink device 300); or
send the data volume of the video service data when a scheduling grant value in previous scheduling information is less than a data volume in a cache.

In regard claims 20, 21, and 22, Park may not explicitly teach or disclose the terminal device according to claim 14, wherein the scheduling information comprises at least one of resource configuration information, scheduling priority information, or multi-flow or multi-access configuration information.
at least one of resource configuration information, scheduling priority information, or multi-flow or multi-access configuration information (see paragraphs [0101], [0162], and [0227]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify source and sink devices for transmitting and receiving a multimedia service of Park by including wherein the scheduling information comprises at least one of resource configuration information, scheduling priority information, or multi-flow or multi-access configuration information suggested by Ishihara. This modification would provide to perform communications among the devices in a more stable manner read on paragraph [0054].

Allowable Subject Matter
Claims 5, 6, 11, 12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive as following:
As to amended claims 1 and 14, the applicants argue nowhere in the Wang reference discloses “video service data”. The examiner respectfully agrees with the applicants Wang reference fails to disclose the amendment, video service data, to claims 1 and 14.
receive a data volume from a terminal device, to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 03/05/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476